Exhibit 10(s)

 

2005 Annual Incentive Award Measures

 

The Compensation Committee of Lincoln National Corporation’s Board of Directors
set corporate performance measures as well as additional measures for particular
business units under the Lincoln National Corporation Incentive Compensation
Plan, as amended and restated on March 8, 2001. The 2005 corporate performance
measures are:

 

  •   growth in our income from operations per share,

  •   return on equity and

  •   sales growth relative to industry-based indices.

 

The 2005 performance measures for the chief executive officer of the Investment
Management segment also include the investment performance of assets managed by
the segment.

 

The 2005 performance goals for the chief executive officer of the Lincoln
Financial Advisors (“LFA”) include the following corporate goals:

 

  •   growth in income from operations per share and

  •   return on equity.

 

In addition, LFA’s goals include LFA income from operations and LFA sales growth
relative to industry-based indices.

 

Income from operations is defined as net income determined in accordance with
generally accepted accounting principles (“GAAP”) excluding, as applicable, the
after-tax effects of realized gains or losses on investments and derivatives,
restructuring charges, gains (losses) related to reinsurance embedded
derivatives/trading account assets, cumulative effect of accounting changes,
reserve changes on business sold through reinsurance net of related deferred
gain amortization, gains (losses) on the sale of subsidiaries and blocks of
business and loss on early retirement of debt, including subordinated debt. This
is the measure that the Compensation Committee uses to evaluate the performance
of our businesses. Return on equity as used above is calculated based on income
from operations.

 